                    Case 7:19-cv-00234 Document 1 Filed 10/10/19 Page 1 of 11



                                    UNITED STATES DISTRICT COURT
                                  FOR THE WESTERN DISTRICT OF TEXAS
                                       MIDLAND.ODESSA DIVISION

TRISTON HUDGINS,
                                                            Case No.:
                Plaintiff,

v

 COLLECTO,INC. dlbla EOS CCA'

                Defendant.




                                           NOTICE OF REMOVAL

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:
                                                                                ooEOS
               Defendant COLLECTO, INC. d/b/s EOS CCA (referred to hereafter as       CCA"),

hereby files this Notice of Removal pursuant to 28 U.S.C. $ 1441 and $ 1446, removing the above-

captioned case to the United States District Court for the Westem District of Texas, Midland-

Odessa Division, and in support thereof respectfully show the following:

               1.     On August 16,2019, Plaintiff Triston Hudgins ("Plaintiff') filed a civil action in

Midland County, Texas, entitled Triston Hudgins v. Collecto, Inc. d/b/a EOS CCA, Case No.

CC21758. A true and correct copy of Plaintiff s Complaint is attached hereto as Exhibit "A".

               2.     Plaintiff   s Complaint was served on EOS   CCA on September 24,2019.

               3.     This Notice of Removal is timely filed within the 30-day removal period pursuant

to 28 U.S.C. $ 1446(b).

               4.     There are no other defendants named in Plaintiff s Complaint.




{00123246;1}                                            L
                    Case 7:19-cv-00234 Document 1 Filed 10/10/19 Page 2 of 11



               5.     This action involves a federal question in that     it arises under the Fair Debt
Collection Practice Act, 15 U.S.C. $$ 1692, et seq. ("FDCPA"). It is therefore an action of which

this Court has original jurisdiction under 28 U.S.C. $ 1331, and it may be removed to this Court

pursuant to the provisions of 28 U.S.C. $ 1aa1(a). In this regard, Plaintiff s third claim is for

alleged violation of the FDCPA. (See Complaint flfl           22-26.) Plaintiff s first and second claims

are for allegedviolations         ofthe Texas Debt CollectionAct, Tex. Fin. Code $ 392.001(1) ("TDCA")

and the Texas Deceptive Trade Practices Act, Tex. Bus.            & Comm. Code $17.505(b) ("DTPA"),

respectively. This Court has supplemental jurisdiction over Plaintiff s state law claims under the

TDCA and DTPA pursuant to 28 U.S.C. $ 1367.

               6.     Venue is proper in this district under 28 U.S.C. $laal(a) because this district and

division embrace the place where the removed action has been pending.

               7.     Plaintiff   s Complaint does not include a demand for   jury trial.

               8.     Defendants    will promptly file a copy of this Notice of Removal with the clerk of

the State Court where the action has been pending.



DATED: October 10,2019                                       Respectfully Submitted:



                                                             By: /s/Kandv E. Messenser
                                                             Kandy E. Messenger
                                                             State Bar No. 24053360
                                                             Fed.ID: 638777
                                                             Sprott Newsom Quattlebaum &
                                                             Messenger PC
                                                             2211 Norfolk Suite 1150
                                                             Houston, Texas 77098
                                                             (7 13) 523 -83 3 8 Telephone
                                                             (7 13) 523 -9 422 F acsimile
                                                             (28 1) 830-0402 Cellular
                                                             messenger@sprottnewsom. com
                                                             Attorneys for D efendant
                                                             COLLECTO, INC. d/b/a EOS CCA


100723246;71                                             2
                   Case 7:19-cv-00234 Document 1 Filed 10/10/19 Page 3 of 11




                                        CERTIX'ICATE OF SERVICE

               I hereby certify that on this 10ft day of October, 2019,I electronically filed the foregoing
with the Clerk of Court using the CM/ECF system and forwarded a true and accurate copy to all
counsel of record via mail as follows:


               Kyle  S. Deese
               P.O. Box 65525
               Lubbock, Texas 79464
               Kyle. deese @deeselawfi nn. com
               Telephone: (806) 47 5-0150
               Facsimile: (469) 200-4800

               Attorney for Plaintiff

                                                             /sAkndv E. Messenser
                                                             Kandy E. Messenger




100123245;71                                            3
Case 7:19-cv-00234 Document 1 Filed 10/10/19 Page 4 of 11




      Exhib 1tA
                                    o
                 Case 7:19-cv-00234 Document 1 Filed 10/10/19 Page 5 of 11
                                                                                              Filed 811612019 6:37 Plt
v                                                                                                       Alex Archulet;
                                                                                                          District Cler
                                                                                               Midland County, Texs,
                                           cAsE 1.IoCC21758

    TRISTON HUDCINS,                                      $                   IN THE DISTRICT COURT OF
                                                          $
           Flginttff'                                     $
                                                          $

    v.                                                                        MIELAND GOUNIFV, TE}ME
                                                          $
                                                          $
                                                          $
    e€I;I;EeTCI, INe. d/bla EOS eeA,                      $
                                                          $
            Defpndant.                                    $                           IUDICIAL DISTRICT

            PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR I}ISCLOURE

    TO THE HONORABLE JUDGE OF SAID COURT:

            COMES NOW Triston Hudgins, Plaintiff in the above-styled and numbered case, and

    files this his Original Petition and Request for Disclosure complaining of Defendant Collecto,

    Inc. d/b/a EOS CCA, and for cause of action would respectfully show this Court as follows:

              r. DISCOVERY CONTROL PLAN AND REQUEST FOR nISCLOSURE

            l.             Ptaintiff intends to conduct discovery under Level 2 puisuant to Rule 190.3 of the
            .lrr, l.n.;!

    Texas Rules of Civil Procedure. Plaintiffaffrrmatively pleads that this suit is not governed by the

    expedited-actions pnocess under Rule 169              of the Texas Rules of Civil Procedure because
    Plaintiff requests injunctive relief. Plaintiff seeks monetary rclief of $100,000 or less and non-

    monetary rclief.

            2,             Under Rule 194 of the Texas Rules      of Civil   Procedure,   Plaintiff requests that

    Defendant disctose, within 50 days of the service of this request, the information or material

    described in Rule 194.2.

                                                      II. PAR'I'IES
            3.             PlaintiffTriston Hudglns ls an lndlvldual resident of the State of Texas.




    Plolntlffs Orlglnnl Pctltlon nnd Request for Dlsclorurc                                            Page I   of?
                  Case 7:19-cv-00234 Document 1 Filed 10/10/19 Page 6 of 11

tl



             4.       Deftndant eofieoto, Ins. d/b/a EOS eeA is a foralgn corporatlon that is registered

     to conduct business in the State of Texas with the Texas Seoetary of State. Defcndant regularly

     conducts busincss        in Texas and may' be serred by serving its registered                      agentr CT

     Corporation System, 1999 Bryan Street, Suite 900, Dellas, Texas 15201.

                                         III. VENUE AFTD JURISDICTION
             5.       The Court has subject matter jurisdiction over this lawsuit because the amount in

     controversy exceeds this Court' s mini nrum j urisdictional requirements.

             6.       The Court has personal jurisdiction over Defendant as Defendant regularly

     conducts business in the State of Texas

             7.       Venue is proper in Midland County under Texas Clvil Practice and Remedigs

     Code section 15.002 because all or a substantial part of the ev€nt$ or omissions giving rise to the

     claim occuned in Midland County.

                                          IV. CONDITIONS PRECEIIENT

             8.       All conditions     precedent have been performed or have occurred.

                                            V. VICARIOUS LIABILITY

             9,       At all tlmes relevant to the evorrts giving rise to this lawsuit,            Defendant acted

     through its agents and         is   therefore liable   for such actions pursuant to vicarious liability
     principles. Whenever it is stated herein that the Defendant engaged in any act or omission" the

     statefiient includes the acts         or omissions by        Defendant,   its   agcnts,    its   employees, its

     representatives and others       with actual or apparent authority to act on behalf of and bind the

     Pefeqdnnt,

                                           YI, PAESUAL BAEI6€NEUFIE

              10.     Plaintiff provides in this "Factual Background"
                                                                               .sectiott
                                                                                           the geireral substance    of

     certain factual allegations, When Defendant's employees of representatives are quoted as stating



     Elsistifrir Gsigirol llotlSlsu lnrl Rsqlorf lbp Dlrclortno                                            Fogo   I of9
                       Case 7:19-cv-00234 Document 1 Filed 10/10/19 Page 7 of 11

t




    geflgin uqrde, the quotations giuo the subststrss of the words usod ond mny not noflest ths exaot

    words used. The Plaintiff does not intend that this section provide in detail, or necessarily in

    chronological order, any or all allegations. Rather, the Plaintiff intends that this section merely

    provide the Defendant with fair notice of the generpl nature and substance of the Plaintiff                           s


    e!lngelleng,

              t   l.        Flaintiff was ssntasted by tolophono by Dofendant in eady Marph lOi9 rcgarding

    an outstanding medical bill. Plaintiff obtained an account number from the Defendant for this

    alleged consumsr debt and informed Defendant that he would call back the following week after

    discussing his household finances with his wife.

              12.           After this initial telephone call between the parties, Plaintiff contacted Defendant

    one or more           tines to attempt to negotiate a settlement   as   to this alleged debt.

              13.           On or about March 15, 2019, dwing a telephone conversation between the parties,

    Defendant's representative told Plaintiff that the settlement amount "could not go below

    $4,100.00 and that this amount was dictated by federal law." Plaintiff then requested the

    governing federal law, and Plaintiffwas told by Defendant's representatlve to "Google it."


          r
              14.
              .. t.
                            Wheu Plaintiffrnade an additiorial attempt to obtain this "federal lau/' in hopes of

    reaching          a   settlement   with Defendant on or about March 18, 20!9, Defendant reluctantly
                               *'federal lad'requiring that Plaintiffpay at least $4,100.00.
    admitted that there was no

              15.           On or about March 18,2019, Defendant infonned Plaintiffthat "company policy"

    would not allow Defendant                  to   accept less tlran $4,100.00. Plaintiff          told   Defendant's

    representative that Defendant had lied to him and that its actions were likely'against the law.

              16.           On or about May 8,2019, Defendant contacted Plaintiffby telephone to attempt

    to collect the same alleged debt. fhis conversation was very brief because Plaintiff was at work,




    frlnlnllffil 0r,lglnEl Ertlllsn ond &flfftl frr 0hclolttsl                                              Bsgp   i   o$il
               Case 7:19-cv-00234 Document 1 Filed 10/10/19 Page 8 of 11




but Defendant's representative did state multiple times that "there was no settlement on this

ss90utt."

         lt.      Tlre ftrogoing aote and smisslons oommitted by Dsftndant wele undertoken

indiscriminately, as part of its regular and routine collection efforts, and without regard to or

consideration of the rights of the Plaintiff.

                              VII. TEXAS DEBT COLLECTION ACT

         18.      Plaintitr, who is a "consumer" as defined in Tex. Fin. Code $ 392.001(l), would

show that the alleged obligation that Defendant has attempted to collect is a "debt" as defined in

Tex. Fin. Code $ 392.001(2), and that Defendant is a "debt collector" as defined in Tex. Fin. Code $

392.001(6) and'third-party debt collector" as defured in Tex. Fin. Code $ 392.001(7). Defendant's

conduct has violated the Texas Debt Collection Act (the "TDCA") in the following respects:

                  a.      Using false representations or deceptive means to collect a debt or obtain

infgr.ma$on concerning a consumer in violatiori of Tex. Fin. Code $ 392.30a(a)(19);

         19.      The aforesaid unfair debt collection practices have been a producing and proximate

cause   of Plaintiffs damages. Pursuant to Tex. Fin. Code $ 392.403, Plaintiff is entitled to recover

actual damages caused by the aforesaid unfair and abusive practices, injunctive     relief declaratory

relief, attomey's fees reasonably related to the amount of work expended in this case, and his costs.

                       VIII. TEXAS I}ECEPTIVE TRADE PRACTICES ACT
         20.      Pursuant to Tex. Fin, Code $ 392.404, Defendant's violations     of the   Texas Debt

Collection Act are also actionable under the Texas Deceptive Trade Practices Act (the "DTPA').

Pre-zuit notice of Plaintiffs DTPA claims is not required for an equitable claim under Tex. Bus.        &

Comm. Code        $   17.50(bX3), nor is notice required pursuant to Tex. Bus.    &   Comm. Code        $

17.s05(b).




Fbintlffr Orlglnal Fslltlon ond Requorl lbr   Digoloeuro                                     Pogc 4   of?
                Case 7:19-cv-00234 Document 1 Filed 10/10/19 Page 9 of 11

'a




             21.     Under Tex. Bus.         &   Com. Code   $ 17.50(bX2), the Defendant's violations of the
     DTPA renders      it   liable   to Plaintiff for injrurctive relief and for reasonable      attorney's fees.

     Specifically, Ptaintiff seeks      to enjoin Defendant ft,om making any other false, deceptive, or
     misleading representations in violation of the TDCA and the DTPA in connection with Defendant's

     collection ofthis alleged debt.

                             I}L FAIR I}SBT COLLECTION PRACTICES ACT

             22.     Plaintifl who is a "eonsumef'       as defined   in   15 U.S.C. $ 1692a(3), would show that

     the alleged obligation that Defendant has attempted to collect is a "debt" as defined        in   15 U.S.C. $

     l6f2a(5), and Defendant is a "debt collector" as defined in 15 U.S.C. $ 1692a(O. Defendant                  has


     committed multiple violations      of   the Fair Debt Collection Practices Act (the "FDCPA").

             23.     Defendant engaged in conduct the nanral consequence                of which was to harass,

     oppress, or abuse   Plaintiffin connection with the collection of the alleged      debt at issue in violation

     of l5 U.S.C. $ 1692d.

             24.     Defendant has also engaged in false, deceptive, or misleading reprcsentations or

     means   in connection with the collection of the alleged debt at issue violation of 15 U.S.C. 7692e,

     including, butnot necessarily limited to:

                     a.        Mispresenting the character, amount, or legal status of any alleged debt, or

     misrepresenting any services rendered or compensation which may be lavrfrrlly received by any debt

     collector for the collection of a consumer debt in violation of 15 U.S.C. $ 1592e(2);

                     b.        Using a false rcpresentation or deceptive means to collect or attempt to

     collect any debt in violation of l5 U.S.C. $ 1692e(10).

             25.     Defendant has also used unfair or trnconscionable means to collect or attemPt to

     coltectthe alleged debt at issue in violation of l5 U.S.C. $ 1692f'

             26.     The aforesaid unfair debt collection practices have been a producing and proximate



     Plaintiffs Original Petitlon and Request for Disclosure                                            Page 5   of7
                  Case 7:19-cv-00234 Document 1 Filed 10/10/19 Page 10 of 11

i'



     cause of    Plaintiffs damages. Prusuant to    15 U.S.C.    $ 1692k(a), Plaintiffis entitled to resover actual

     damages, statutory damages up to $1,000.00, reasonable attomey's fees, and costs.

                                                X. ATTOR}IEY'S FEES

             27.       In the event that Plaintiffprevails on.any of the above-stated legal theories, Plaintiff

     is entitled to r,ecover reasonable and necessary attomey's fees th,rough trial and any subsequent

     appeals.

                                xI. REQUEST FOR PERMANENT INJ{JNCTION
             28.       Pursuant   to the TDCA and the DTPA, the Corut should permanently                    enjoin

     Defendant following the      tial   of this cause from making any false representations or using deceptive

     means to collect the alleged debt at issue and should.also enjoin the Defendant from using any

     unfair or unconscionable means to collect or to attempt to collect any debt from Plaintiff.

             WHEREFORE, PREMISES CONSIDERED, Plaintiff asks that Defendant be cited to

     appear and answer, and that the Plaintiff have judgment for damages within the jurisdictional

     limits of this Court and against the Defendant,       as   legally applicable, for:

             (a)       actual damages;

             (b)       statutory damages under the FDCPA and the TDCA;

             (c)       pre-judgment and post-judgment interest at the highest legal rate;

             (d)       reasonable and necessary aftorney's fees;

             (e)       costs;

             (0        a pennanent injunction against Defendant enjoining                  it from committing the
     unlawful conduct described herein; and

             (g)       all other relief, general and special, legal and equitable, to which the Plaintiff          is

     entitled.




     Pleintiffs Originnl Petition and Request for l)isclosure                                           Page 6   of7
                 Case 7:19-cv-00234 Document 1 Filed 10/10/19 Page 11 of 11

'rt




                                                                 Itespoe tfu I ly submittcd,

                                                                 THE DEESE LAW FIRM PLLb



                                                                 lnl Kyle S, Dascs
                                                                 Kyle S. Deese
                                                                 State BarNo. 24059568
                                                                 P.O. Box 65525
                                                                 Lubbock, Texas 19464
                                                                 kyle.deese@deeselaufirm. com
                                                                 806.475.0150 (rel)
                                                                 469.200.4800 (For)

                                                                 ATTORNEY FOR PLAINTIFF




      PlaintitFs Originol Petitlon and Requect for llisclosure                                  Page 7   of?
